Citation Nr: 1521238	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-31 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of squamous cell carcinoma of the right base of the tongue.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

Squamous cell carcinoma of the right base of the tongue, and its residuals, is attributable to service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the right base of the tongue, and its residuals, was incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014).

Private medical records from 2007 and 2008 show that the Veteran was diagnosed with squamous cell carcinoma of the right base of the tongue with metastasis to the neck, and subsequently underwent radiation treatment.  Therefore, the evidence establishes a current disability in close proximity to the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2014). 

Additionally, the Veteran's DD Form 214 establishes that he served in the Republic of Vietnam between July 1969 to July 1970, and thus is presumed to have been exposed to herbicides while on active duty.  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

What remains to be established is whether there is a relationship between the diagnosed squamous cell carcinoma and the Veteran's service.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of ten percent or more, the Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e) (2014).  Here, however, squamous cell carcinoma of the tongue is not one of the enumerated diseases, and thus service connection cannot be granted on a presumptive basis.  

Regardless, the United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board has reviewed the evidence of record and finds that evidence supports the grant of service connection for residuals of squamous cell carcinoma of the right base of the tongue and its residuals.  The evidence addressing a relationship between the diagnosis of squamous cell carcinoma of the right base of the tongue and the Veteran's exposure to herbicides are VA and private medical opinions, some of which provide a more definitive relationship between the Veteran's squamous cell carcinoma and his exposure to herbicides in service.  For example, in an October 2009 letter, the Veteran's treating otolaryngologist attributed his squamous cell carcinoma to Agent Orange exposure.  The otolaryngologist explained that the Veteran had no other strong risk factors for developing cancer, such as family history of head and neck cancer or significant exposure to tobacco (the Veteran is a non-smoker).  The physician noted that while it might be impossible to completely implicate any given source for the Veteran's malignancy, Agent Orange exposure "certainly appears to be the most likely explanation."  He concluded that the Veteran's exposure to Agent Orange was a "significant factor" in the development of squamous cell carcinoma.  

A July 2012 opinion by a VA otolaryngologist concluded that it was at least as likely as not that the squamous cell carcinoma of the right base of the tongue was related to service.  His rationale was that respiratory cancers had been linked to Agent Orange exposure and that the base of the tongue was considered a part of the upper aerodigestive tract.  The Veteran's representative correctly pointed out at the April 2014 hearing that the definition of aerodigestive tract is "the combined organs and tissues of the respiratory tract and the upper part of the digestive tract."  See Board Hearing Tr. at 5.  The implication is that the tongue is located in an area where there has been a positive association with cancer resulting from Agent Orange exposure.  While the examiner did not spell out this conclusion, the Board finds it reasonable to conclude that he was drawing this conclusion.  

Finally, in a November 2009 letter, a radiation oncologist stated that the Veteran had no typical risk factors for developing the squamous cell carcinoma at the base of the tongue and that it "could be related to Agent Orange."

The Board accords the October 2009 medical opinion high probative value, as the otolaryngologist provided a reasoned opinion for the relationship between the Veteran's squamous cell carcinoma and his exposure to Agent Orange, which took into account the Veteran's medical history, including that of his family, and his social history.  The April 2012 VA medical opinion is also accorded high probative value.  There, the examiner essentially was stating that because the base of the tongue is in close proximity to the respiratory tract, that it was at least as likely as not that the Veteran's squamous cell carcinoma was related to Agent Orange exposure.  The November 2009 letter has less of a rationale than the other two, but the physician still concluded that the Veteran's squamous cell carcinoma "could be related to Agent Orange" based on his noting that the Veteran had no other risk factors for developing this cancer.  

When reading all three medical opinions together, they are all positive evidence, and there is no competent evidence that refutes these opinions.  In light of the provisions of 38 C.F.R. § 3.303(d), the Board has been presented with a diagnosis of squamous cell carcinoma of the right base of the tongue and evidence establishing that the disease is due to service.  The Board finds the evidence is in favor of the claim, and service connection is granted. 


ORDER

Service connection for residuals of squamous cell carcinoma of the right base of the tongue is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


